UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q o Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended January 31, 2010 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-151921 KID’S BOOK WRITER INC. (Exact name of registrant as specified in its charter) NEVADA 75-3268426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10324 Wadhurst Road, Edmonton, Alberta, T5N 3V1, Canada (Address of principal executive offices, including zip code) (780) 718-6603 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 5,750,000 shares of common stock as of March 10, 2010 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements The following consolidated interim unaudited financial statements of Kid’s Book Writer Inc. (the “Company”) for the three month period ended January 31, 2010 are included with this Quarterly Report on Form 10-Q: (a) Consolidated Balance Sheets as of January 31, 2010 and April 30, 2009; (b) Consolidated Statements of Operations for the three months ended January 31, 2010, for the three months ended January 31, 2009, for the nine months ended January 31, 2010, for the nine months ended January 31, 2009, and for the period from October 24, 2007 (Inception) through January 31, 2010. (c) Consolidated Statements of Cash Flows for the three months ended January 31, 2010, for the three months ended January 31, 2009, for the nine months ended January 31, 2010, for the nine months ended January 31, 2009, and for the period from October 24, 2007 (Inception) through January 31, 2010. (d) Statement of Stockholders’ Equity since inception through January 31, 2010. (e) Notes to Financial Statements. 2 KID'S BOOK WRITER INC. (A Development Stage Company) Balance Sheet January 31, April 30, (Unaudited) ASSETS Current Cash and Cash Equivalents $ $
